--------------------------------------------------------------------------------

EXHIBIT 10.65
    
NOTE MODIFICATION AGREEMENT


BY AND BETWEEN ALAN M. MECKLER
(“LENDER”) AND


WEBMEDIABRANDS INC. AND MEDIABISTRO.COM INC.
(COLLECTIVELY, “BORROWER”)


EFFECTIVE DATE:  November 14, 2011


On or about May 29, 2009 (“Note Date”), Borrower executed a Promissory Note
(“Note”) in favor of Lender which was amended on September 1, 2010 reducing the
interest rate.  Lender and Borrower intend to amend the Note to eliminate the
payment of the Accommodation Fee (as defined in the Note) due under the
Note.  Lender remains the owner and holder of the Note and has agreed with
Borrower to modify certain provisions of the Note.


Now, therefore, in consideration of these premises and the exchange of other
good and valuable consideration, the receipt of which is hereby acknowledged,
Lender and Borrower agree to modify the Note as follows:


Section 1 (c) of the Note is deleted in its entirety whereby the parties agree
to terminate the Borrower’s obligation to make any Accommodation Fee payment to
Lender.


By this Note Modification Agreement, all liens, security interests, assignments,
superior titles and priorities securing the Note are hereby ratified and
confirmed as valid and subsisting and continue to secure the Note as modified
herein.  Nothing in this Note Modification Agreement shall in any manner impair,
diminish or extinguish any of the liens or any covenant, condition, agreement or
stipulation in the Note or any pledge and/or security agreement, and the same
except as herein modified shall continue in full force and effect.


Except as hereby specifically amended, modified or supplemented, the Note is
hereby confirmed and ratified in all respects and remains in full force and
effect according to its respective terms.  This Note Modification Agreement does
not constitute a novation of the Note.  When executed by Lender and Borrower,
this Agreement shall be attached to and become a part of the Note.


This Note Modification Agreement shall be binding upon and shall inure to the
benefit of the heirs, successors and assigns of the respective parties hereto.


 

 
 

--------------------------------------------------------------------------------

 
  

NOTICE OF FINAL AGREEMENT.


THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN BORROWER AND
LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN
BORROWER AND LENDER.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN BORROWER
AND LENDER WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 
 
IN WITNESS WHEREOF, the undersigned has caused this Note Modification Agreement
to be executed under seal by Borrower on this 14th day of November 2011.


Borrower:


WebMediaBrands Inc. (SEAL)




By: /s/ Mitchell
Eisenberg                                                                           
Name: Mitchell
Eisenberg                                                                
Title: Executive Vice President & General Counsel


Mediabistro.com Inc. (SEAL)




By: /s/ Mitchell
Eisenberg                                                                           
Name: Mitchell
Eisenberg                                                                
Title: Executive Vice President & General Counsel




Lender:






/s/ Alan M. Meckler
Alan M. Meckler (Seal)
 
 
 
 
2

--------------------------------------------------------------------------------